Citation Nr: 1106496	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-07 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
bipolar disorder, depression, schizophrenia, anxiety, 
schizoaffective disorder, obsessive compulsive disorder, and a 
panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. C., Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1975 
to June 1975 and on active duty from June 1975 to April 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

Pursuant to a September 2009 Board Decision and Remand, the RO 
was instructed afford the Veteran with a VA examination to 
determine the etiology of her current psychiatric disorder.  The 
Board finds that the requested development has been completed.  
Moreover, the Board notes that a service connection claim for 
residuals of a head injury, to include headaches was denied in 
the September 2009 Decision.  As such, that issue is no longer 
before the Board. 

The Board notes that the Veteran requested a hearing before a 
Decision Review Officer (DRO) in her March 2006 substantive 
appeal.  A hearing was scheduled for September 2008.  The Veteran 
requested that her hearing be postponed so that she may obtain 
additional evidence.  The letter specifically indicated that if 
the Veteran still wanted a DRO hearing after she obtained the 
additional evidence, she should submit a new request in writing.  
The Veteran did not request that another DRO hearing be 
rescheduled.  As such, her request for a DRO hearing is deemed 
withdrawn.  Rather, the Veteran indicated in a September 2008 
statement that she was requesting a videoconference hearing 
before the BVA.  The Veteran testified before the undersigned 
Veterans Law Judge in May 2009.  A transcript of the hearing is 
of record.

The Veteran's claim on appeal was initially characterized as a 
claim of service connection for a bipolar disorder, depression, 
and schizo-affective disorder.  However, while on appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a case involving the scope of filed claims.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim 
is not limited to the diagnosis identified by the Veteran.  More 
precisely, a claim is for a disability that may reasonably be 
encompassed by several factors including: (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or that 
[VA] obtains in support of the claim.  

A review of the claims file shows that the Veteran has been 
variously diagnosed as having PTSD, bipolar disorder, depression, 
schizophrenia, anxiety, schizoaffective disorder, obsessive 
compulsive disorder, and a panic disorder.  The Board 
parenthetically notes that a claim for service connection for 
PTSD was considered and separately denied in a June 2008 rating 
decision, during the pendency of this appeal, and that the 
Veteran does not appear to have formally appealed that decision.  
However, pursuant to Clemmons, the Board finds that the Veteran's 
claim is not limited solely to a bipolar disorder, depression, 
and schizo-affective disorder.  Instead, the claim is properly 
characterized broadly as a claim of service connection for an 
acquired psychiatric disorder, to include PTSD, bipolar disorder, 
depression, schizophrenia, anxiety, schizoaffective disorder, 
obsessive compulsive disorder, and a panic disorder.

The issue of entitlement to non-service connected pension 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  



(CONTINUED NEXT PAGE)


FINDINGS OF FACT

1.  The record does not include credible supporting evidence 
verifying the occurrence of the Veteran's claimed in-service 
stressors; the preponderance of the evidence is against a finding 
that the Veteran currently has a confirmed diagnosis of PTSD.

2.  The competent and credible evidence of record fails to 
establish that a chronic acquired psychiatric disorder manifested 
in service or is etiologically related to the Veteran's active 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, bipolar 
disorder, depression, schizophrenia, anxiety, schizoaffective 
disorder, obsessive compulsive disorder, and a panic disorder was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letters sent to 
the Veteran in June 2004 and July 2006 (personal assault) that 
fully addressed all notice elements and were sent prior to the 
initial RO decisions in this matter.  The letters informed her of 
what evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in July 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the Veteran was provided the July 2006 
notice, the matter was readjudicated in a December 2008 
supplemental statement of the case.  Therefore, adequate notice 
was provided to the Veteran pursuant to the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  Further, the Veteran submitted 
private treatment records.  

The Board notes that records in the claims file indicate that the 
Veteran is in receipt of benefits from the Social Security 
Administration (SSA).  A January 2003 letter from the SSA shows 
the Veteran is in receipt of Social Security Disability Income 
(SSDI).  Other records indicated that she is receiving 
Supplemental Security Income (SSI).  The RO requested records 
from the SSA.  A September 2008 response from the SSA indicated 
that they were unable to locate the Veteran's medical record.  A 
December 2008 letter advised the Veteran of this negative 
development.

Further, the Board notes that various treatment records reference 
treatment by the Veteran for a psychiatric disorder as early as 
1982.  The Veteran completed a VA Form 21-4142, authorizing and 
consenting to the release of information from a hospital she 
alleges provided this treatment. Letters were mailed to this 
hospital in October 2007 and April 2008.  No response was 
obtained.  The RO sent an April 2008 letter to the Veteran 
indicating that they had not yet received a response from this 
hospital and they had sent a follow-up request.  They informed 
the Veteran that while they could request records on her behalf, 
they were unable to compel a private physician or hospital to 
furnish these records.  The Veteran was advised that the ultimate 
responsibility for the submission of the evidence rested with 
her.  The letter indicated that if the medical evidence was not 
received within 30 days from the date of the letter, they would 
conclude that they were unable to obtain these records.  The 
Veteran did not submit these records. 

Regardless, as will be discussed in more detail below, even 
assuming that the Veteran sought treatment as early as 1982, the 
preponderance of the evidence is against a finding that any 
current acquired psychiatric disorder is related to her active 
duty service. 

Next, a specific VA examination and opinion was obtained in May 
2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination and opinion obtained in this case are more 
than adequate, as they are predicated on a full reading of the 
Veteran's claims file.  The VA examiner considered all of the 
pertinent evidence of record, to include her service treatment 
records, personnel records, personal statements and history, and 
provided detailed rationale for the opinion stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to this issue 
on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

With respect to her claim, in May 2009, the Veteran was provided 
an opportunity to set forth her contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the May 2009 hearing, the undersigned Veterans Law 
Judge enumerated the issue on appeal.  See BVA Hearing Transcript 
(T.) at 2.  Also, information was solicited regarding the onset 
of her disorder and whether she had an etiological opinion 
establishing a link between her military service and her disorder 
or continuity of this disorder service to the present.  See T. at 
6-10. Therefore, not only was the issue "explained . . . in 
terms of the scope of the claim for benefits," but "the 
outstanding issues material to substantiating the claim" were 
also fully explained.  See Bryant, 23 Vet. App. at 497.  
Moreover, aside from determining that a remand was necessary to 
provide the Veteran with an examination, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Rather, the record was held open to permit the 
Veteran the opportunity to submit supporting medical evidence.  
See T. at 11.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the appellant's claim.  As such, the Board finds that, consistent 
with Bryant, the undersigned Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may 
proceed to adjudicate the claim based on the current record.

The Board concludes that all the available records and medical 
evidence has been obtained in order to make an adequate 
determination as to this claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran alleges that her current acquired psychiatric 
disorders are related to service.  The Board will first address 
the Veteran's contentions regarding her personal assault as it 
relates to PTSD. 

PTSD

In addition to the laws and regulations outlines above, service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010). 

The law provides that '[i]f the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.'  38 
C.F.R. § 3.304(f)(2) (2010).

Until recently, a non-combat veteran's lay testimony, by itself, 
was typically not enough to establish the occurrence of the 
reported stressor.  However, the Board notes that a recent 
regulatory change has eliminated the requirement for 
corroboration of a claimed in-service stressor if it is related 
to the veteran's fear of hostile military or terrorist activity.  
It is necessary that a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service.  See 75 Fed. Reg. 39,843 - 39852 (July 13, 
2010).  

With respect to the Veteran's allegations of personal assault, 
the Board notes that there are special considerations for PTSD 
claims predicated on a personal assault. The pertinent 
regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on 
a personal assault in service permits evidence from sources other 
than the veteran's service records which may corroborate his or 
her account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 38 C.F.R. 
§ 3.304(f)(5) (2010).  The M21-1MR also identifies alternative 
sources for developing evidence of personal assault, including 
private medical records, civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals. M21-1MR, 
Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  38 
C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  In addition, VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).  As 
previously noted in the VCAA section of this opinion, the Veteran 
received adequate notice regarding her PTSD claim based on 
personal assault. 

In essence, the Veteran contends that she has PTSD related to 
being sexually assaulted during her active duty service.  As 
discussed above, in order to establish service connection for 
PTSD, there must be: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between the current PTSD symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2010).

Turning first to crucial element (2) of 38 C.F.R. § 3.304(f), in-
service stressor, the Veteran contends that she was sexually 
assaulted on two separate times during her period of active duty 
service.  See T. at 8.  She testified that she sought treatment 
following one of the rapes.  See T. at 7.  The Veteran's service 
records, however, do not corroborate the occurrence of any in-
service assault.  The Board recognizes that the Veteran's service 
treatment records do in fact demonstrate that the Veteran sought 
treatment in August 1975 for complaints of anxiety.  She was 
diagnosed with "situational anxiety."  However, the record is 
pertinently silent as to evidence of any personal assault, as 
described by the Veteran in support of her claim.  An April 1976 
separation examination indicated a normal psychiatric evaluation.  
The Veteran also made no reference to psychiatric complaints or 
an assault at the time of her discharge.  The Board notes that 
the Veteran testified that she had never reported the rapes in 
service.  See T. at 8. 

The Veteran's personnel records reflect that the Veteran 
separated from service in April 1976 for hardship.  The Veteran 
told the May 2010 VA examiner that she had received a hardship 
honorable discharge because her husband's father was dying.  
Moreover, she reflected that a period of absence without leave 
(AWOL) in December 1975, was due to her having won money in Las 
Vegas.  It appears that the May 2010 VA examiner made a clerical 
mistake when indicating that this period of AWOL occurred in 
January 1976.  Nonetheless, a review of the service treatment 
records and service personnel records fails to corroborate the 
Veteran's assertion that two separate personal assaults occurred 
during her service.

Next, the Board notes that the available post-service treatment 
records indicate that the Veteran sought treatment for a 
psychiatric disorder as early as 1992, although one treatment 
record included a self report by the Veteran that she had been 
hospitalized for schizophrenia as early as 1982.  See June 2003 
private treatment record.  This early treatment record makes no 
reference to an in-service assault.  The Board finds this weighs 
against the Veteran's credibility as such information would have 
been crucial in evaluating and treating her condition.  Put 
another way, had an assault truly occurred, it would have 
benefited the Veteran to report such to her physician.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  Indeed, despite 
treatment for a psychiatric disorder as early as 1982, the 
Veteran did not mention residuals of these alleged in-service 
assaults until a May 2004 VA treatment record, almost 30 years 
following her separation from service.   The Board again places 
greater weight of probative value on the history the Veteran 
presented to medical professionals for treatment purposes years 
ago (in-service and post-service, indicating no history of 
trauma) than it does on her recent statements to VA in connection 
with her claim for monetary benefits.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran); see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).

Further, in a July 2004 private treatment record, the Veteran 
indicated that she had "been suffering of symptoms of PTSD after 
her rape when she was in prison."  The Board finds it incredible 
that if the Veteran had been assaulted as she claims she was 
during her period of active duty service, such would not have 
mentioned to any medical professional, until treatment in 2004, 
almost 30 years following service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised).  

Moreover, weighing against the credibility of the Veteran's 
contentions is the fact that she applied for service connection 
for a cervical spine disorder in June 1999 and made no mention of 
any in-service sexual assault at that time.  In fact, when she 
initially applied for an acquired psychiatric disorder in April 
2004, she made no mention of an in-service sexual assault in her 
claim.   Further, as discussed in greater detail below, the May 
2010 VA examination found the Veteran to be a malingerer with 
several personality disorders that would make her prone to 
exaggerating, i.e., not providing a credible history.  

Here, the absence of any corroborating service treatment or 
personnel record noting that the Veteran was assaulted, and the 
fact that the Veteran failed to identify the occurrence of these 
in-service assaults to any mental health professional for almost 
30 years following her separation from service, despite treatment 
for a psychiatric disorder as early as 1982, the undersigned did 
not find the Veteran's personal testimony (demeanor) to be 
credible.  Her recollections seemed contrived and exaggerated.  
The Board therefore finds the statements of the Veteran less than 
credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In 
the case of oral testimony, a hearing officer may properly 
consider the demeanor of the witness, the facial plausibility of 
the testimony, and the consistency of the witness' testimony with 
other testimony and affidavits submitted on behalf of the 
[V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) 
(finding that "the assessment of the credibility of the 
veteran's sworn testimony is a function for the BVA in the first 
instance").

Crucially, the Veteran was made aware that she could submit 
evidence in support of her personal trauma claims of such things 
as 'police reports or medical treatment records for assault,' 
additional 'statements from individuals with whom [she] may have 
discussed the incident,' or 'copies of correspondence [she] may 
have sent to close friends or relatives in which in which [she] 
related information about the incident.'  See July 2006 VCAA 
letter; see also 38 C.F.R. § 3.304(f)(5).  The Board notes that 
the Veteran has not submitted any corroborating evidence outlined 
above.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's 
responsibility to support a claim for VA benefits).  Accordingly, 
the Board finds that the evidence of record (both medical and 
historical) does not corroborate the Veteran's accounts of the 
claimed in-service stressors.  Accordingly, with no proof of an 
in-service stressor, element (2) of 38 C.F.R. § 3.304(f) is not 
met, and the claim for an acquired psychiatric disorder, based on 
a diagnosis of PTSD, fails on this basis alone.

Moving to element (1), current diagnosis, the Board recognizes 
that the Veteran has been diagnosed with PTSD multiple times 
since 2007, although records mention PTSD as early as 2002.  
Moreover, there are numerous current VA treatment records 
documenting a diagnosis of PTSD due to military sexual trauma.  
However, the Board notes that these diagnoses have been 
predicated on the Veteran's own self-report of the unverified 
stressor incidents discussed in detail above.  Based as they are 
on the Veteran's statements concerning her unverified in-service 
stressors, which the Board finds to be incredible, the diagnoses 
of PTSD listed above, and their like elsewhere in the claims 
file, lack probative value.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed that 
in evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by a veteran that 
have been found to be inaccurate or because other facts present 
in the record contradict the facts provided by the veteran that 
formed the basis for the opinion.  The Board may not, however, 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.


In this case, although the physicians and treating practitioners 
who diagnosed the Veteran with PTSD appear to have based this 
diagnosis of the Veteran's alleged in-service assaults, it is 
clear that such were merely recitations of the Veteran's own 
contentions that the assaults had been established and/or 
verified.  The Board notes one particular March 2009 VA 
outpatient treatment record where it appears that a VA treating 
psychiatrist reviewed some of the Veteran's treatment in-service 
and post-service records.  Specifically, it appears that she 
reviewed an August 1975 in-service treatment record and 2001 VA 
treatment record.  The March 2009 VA staff psychiatrist diagnosed 
the Veteran with PTSD due to military sexual trauma.  However, no 
rationale for this diagnosis was provided.  Additional VA 
treatment records noting a diagnosis of PTSD due to military 
sexual trauma provide no rationale or basis for this diagnosis.  

However, as discussed above, the Veteran's claims file is devoid 
of reference to any in-service physical assault for almost 30 
years after the Veteran's service. Moreover, and of significant 
import, the Board has considered a May 2010 VA examination 
report.  The VA examiner reviewed the Veteran's claims file, to 
include military records, the Veteran's history and performed 
psychological testing.  Based on this comprehensive evaluation, 
the VA examiner diagnosed the Veteran with malingering, opioid 
dependence, and polysubstance abuse by history.  The May 2010 VA 
examiner opined that the service records provide no indication of 
sexual assault or emotional difficulties during the Veteran's 14 
months in the service.  She noted that the Veteran had reported a 
history of non-military sexual trauma, including childhood sexual 
abuse from ages 5 to 15, and two rapes several years after her 
military discharge.  She stated that the results of the present 
evaluation, including psychological testing, indicate that the 
Veteran is malingering (fabricating and/or exaggerating) symptoms 
of a mental disorder.  She reflected that the Veteran produced 
test results indicative of malingering on the MMPI-2 in June 
2002, May 2007, and October 2007.  The Board interprets these 
statements as a finding that the examiner believed that the 
Veteran was not to be believed with regard to being assaulted in 
service.

The VA examiner stated that the Veteran's clinical presentation, 
personal history, and third party information were most 
consistent with the diagnoses of substance dependence, and 
personality disorder with borderline, antisocial and histrionic 
traits.  She indicated that the Veteran's criminal history, 
rapidly shifting and shallow expression of emotions, dramatic 
presentation, pattern of impulsivity that is potentially 
damaging, and long history of substance use are indicative of 
these diagnoses.  She therefore opined that it was less likely 
than not that the Veteran had a mental disorder that was incurred 
in, or aggravated by a disease, injury, or incident in, military 
service. 

In this case, the Board places greater probative value on the May 
2010 VA examiner's report, which does not identify a current 
diagnosis of PTSD or evidence of an in-service assault, than it 
does on the VA treatment records which indicate a diagnosis of 
PTSD due to military sexual trauma.  The VA examiner's reading of 
the record is consistent with the above-described evidence of 
record (or lack thereof), which fails to corroborate the 
Veteran's accounts of in-service assaults.  Moreover, her report 
includes thorough clinical rationale supporting her conclusions.  
Significantly, the May 2010 VA examiner suggested that the 
Veteran may have exhibited signs of malingering as early as 2002. 

In contrast, the VA treatment records indicating a diagnosis of 
PTSD due to military sexual trauma fail to address the lack of 
corroborating medical or historical evidence of in-service 
assaults for almost 30 years following the Veteran's service, and 
neglect to comment upon the Veteran's seemingly contradictory 
histories as described during that span.  Moreover, the March 
2009 VA treatment record which contains a diagnosis of PTSD due 
to military sexual trauma, following the review of some in-
service and post-service treatment records contains no rationale 
for this diagnosis.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).  As such, the Board places little probative 
weight on these VA treatment record diagnoses. 

	The Board acknowledges that the Veteran's believes that she 
currently has PTSD related to her alleged in-service assaults 
however, a psychiatric disorder is not the type of disorder that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been provided 
by the medical personnel who have examined the Veteran during the 
current appeal.  Here, the Board attaches greater probative 
weight to the clinical findings than to her statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In the absence of any diagnosed PTSD, service connection may not 
be granted based on this diagnosis.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection cannot be granted if the claimed 
disability does not exist).

Accordingly, the Board finds that the probative evidence of 
record weighs against a finding that the Veteran currently has 
PTSD. Element (2) of 38 C.F.R. § 3.304(f) is also unsatisfied, 
and the Veteran's claim fails on this basis as well.

For the sake of completeness, with respect to medical nexus, the 
Board notes that in the absence of any current PTSD diagnosis or 
verified in-service stressor, such an opinion would appear to be 
an impossibility.  Moreover, the May 2010 VA examiner pertinently 
indicated that it was less likely than not that the Veteran had a 
mental disorder related to service.  Accordingly, nexus is not 
demonstrated, and element (3) of 38 C.F.R. § 3.304(f) is also 
unsatisfied.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection based on a 
diagnosis of PTSD.  As stated above, establishing service 
connection for PTSD requires the satisfaction of three specific 
criteria. In this case, all three elements of 38 C.F.R. § 
3.304(f) are not met.  Therefore, the claim of entitlement to 
service connection for an acquired psychiatric disorder based on 
PTSD is denied.

Other Acquired Psychiatric Disorder

As noted above, in addition to PTSD, the Veteran has also been 
diagnosed with bipolar disorder, depression, schizophrenia, 
anxiety, schizoaffective disorder, obsessive compulsive disorder, 
and a panic disorder.  The Board will now consider whether 
service connection is warranted based on any of these other 
diagnoses. 
As previously indicated, an August 1975 service treatment record 
reflects that the Veteran sought treatment for anxiety.  She was 
diagnosed with situational reaction. No further treatment for 
psychiatric related issues is documented in the service treatment 
records.  Moreover, her psychiatric evaluation at her April 1976 
separation examination was normal.  In a report of medical 
history completed at that time, the Veteran denied ever having 
had, or currently experiencing, depression or excessive worry or 
nervous trouble of any sort. 

	As noted above, post-service evidence does not reflect 
symptomatology associated with a psychiatric disorder until 1992, 
although one treatment record included a self report by the 
Veteran that she had been hospitalized for schizophrenia as early 
as 1982.  See June 2003 private treatment record.  Even assuming 
that the Veteran sought treatment for a psychiatric disorder as 
early as 1982, the medical evidence does not reflect continuity 
of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to her psychiatric disorder for many 
years, the evidence includes the Veteran's statements and 
testimony asserting continuity of symptoms with respect to her 
various acquired psychiatric disorders.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to 
report symptoms of feeling depressed and anxious because this 
requires only personal knowledge as it comes to her through her 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of 
continued psychiatric symptomatology since active service, while 
competent, is nonetheless not credible.  For example, at her 
February 1992 treatment visit, the earliest available treatment 
of record, the Veteran did not associate her feelings of tension, 
nervousness, or insomnia with service.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).  In fact, the available treatment 
records do not reflect complaints of psychiatric problems related 
to service until 2004, despite treatment records prior to that 
time.  As such, the Veteran's own reported history of his 
psychiatric disorder continuity is inconsistent.  Moreover, the 
Board acknowledges that although the 1982 treatment records are 
no longer available for review, the fact that numerous available 
records made no mention of psychiatric symptomatology since 
service until 2004 is significant. 

The Board emphasizes the multi-year gap between discharge from 
active duty service (1976) and initial reported symptoms and 
diagnosis as early as 1982, almost 6 years after service 
separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (indicating that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the [V]eteran's health and medical treatment during 
and after military service, as evidence of whether a pre-existing 
condition was aggravated by military service").  Coupled with 
her personal testimony, which the undersigned found to be 
contrived, the Board assigns no probative value to the Veteran's 
symptoms of an acquired psychiatric disorder since active 
service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In 
the case of oral testimony, a hearing officer may properly 
consider the demeanor of the witness, the facial plausibility of 
the testimony, and the consistency of the witness' testimony with 
other testimony and affidavits submitted on behalf of the 
[V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) 
(finding that "the assessment of the credibility of the 
veteran's sworn testimony is a function for the BVA in the first 
instance").  Simply put, the Board does not find the Veteran to 
be a credible historian.

Accordingly, the Board finds the Veteran's statements asserting 
continuity of symptomatology since service lack credibility and 
are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration a veteran's statements, it may consider 
whether self-interest may be a factor in making such statements). 



	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
acquired psychiatric disorder to service, despite her contentions 
to the contrary.  
	
	To that end, the Board places significant probative value on a 
May 2010 VA examination undertaken to specifically address the 
Veteran's acquired psychiatric disorder claim.  As mentioned 
above, the May 2010 VA examiner opined that it was less likely 
than not that the Veteran had a mental disorder that was incurred 
in, or aggravated by a disease, injury, or incident in, the 
military service.  Rationale was provided.  See Discussion in 
PTSD section of this opinion.  There are no contradictory 
opinions of record.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

	The Board has also considered the Veteran's statements asserting 
a nexus between her currently-diagnosed acquired psychiatric 
disorder and active duty service.  The Board reiterates that she 
is competent to report symptoms as they come to them through her 
senses.  However, a psychiatric disorder is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Such competent evidence has 
been provided by the medical personnel who have examined the 
Veteran during the current appeal.  Here, the Board attaches 
greater probative weight to the clinical findings than to her 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for all acquired psychiatric diagnoses and there is no 
doubt to be otherwise resolved.  As such, the appeal is denied.




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, bipolar disorder, depression, schizophrenia, 
anxiety, schizoaffective disorder, obsessive compulsive disorder, 
and a panic disorder is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


